DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 1 and 10, “a protrusion portion protruding from”…”the opposite surface of the deformable portion” is not in the drawings, is not seen to be disclosed, and does not appear to make sense so must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: See drawing objections above and the 112 rejections below.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 10, “a protrusion portion protruding from”…”the opposite surface of the deformable portion” is not in the drawings, is not seen to be disclosed, and does not appear to make sense.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 9-14, as understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017)
Regarding claims 1 and 10, Lee discloses a variable flow rate valve mechanism comprising: a valve 42 including a valve body 42a and a valve shaft (upper 42 in lock member 52) protruding from the valve body; a lock member 52 fixed to the valve shaft; a valve attachment member 44 attached to the valve shaft between the valve body and the lock member to hold the valve together with the lock member; and a spring washer (54 in Fig. 2 and specifically the embodiment of the spring washer in Figs. 4a and 5a) formed into an annular shape around an axis of the spring washer and disposed 
Regarding claim 2, wherein the support portion is formed into an annular shape around the axis of the spring washer (Figs. 2-5B); the deformable portion is connected to a radial outer end portion of the support portion (Figs. 2-5B); and the protrusion portion is provided on the open surface of the support portion (Figs. 2-5B).
Regarding claim 3, wherein the protrusion portion is formed by bending a radial inner edge of the support portion (Figs. 4A-4B, [0016], [0017], [0061]).
Regarding claim 6, wherein the spring washer is disposed between the valve attachment member and the lock member (Fig. 2).
Regarding claim 9, Lee discloses a turbocharger comprising the variable flow rate valve mechanism according to claim 1 [0002].

Regarding claim 12, wherein the protrusion portion includes a surface formed to be continuous with the open surface of the support portion, and the surface of the protrusion portion contacts with the open surface of the support portion (Figs. 4A-4B).
Regarding claim 13, wherein a dimension of the support portion is at least 20% larger than a dimension of the protrusion portion in a radial direction of the spring washer (the support portion radial dimension may be any dimension from the flat area to before the end of the bent portion so this radial dimension is arbitrary and is seen as 20% larger than a dimension of the protrusion portion in a radial direction of the spring washer in Figs. 4A-4B).
Regarding claim 14, wherein the protrusion portion is formed into an annular shape around the axis of the spring washer (Figs. 4A-4B).
Claim(s) 10-11, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hayata JP 2013-253676.
Regarding claim 10, Hayata discloses a spring washer (20a in Fig. 3a-3c) for a variable flow rate mechanism (intended use), the spring washer formed into an annular shape around an axis of the spring washer (shown as annular in Fig. 3a), the spring washer comprising: a support portion (flat portion at top of 20, that presses against 15 as in Figs 4a and 4b, and area underneath along 21 or 21a to the thickness of this portion) 
Regarding claim 11, wherein the support portion is formed into an annular shape around the axis of the spring washer (Fig. 3c), the deformable portion is connected to a radial end portion of the support portion (Fig. 3c), the protrusion portion is provided on the open surface of the support portion, and the protrusion portion is formed by bending a radial edge of the support portion (Figs. 3a-3c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017) in view of Yamaguchi et al. US 2014/0345273.
Regarding claim 4, Lee discloses the support portion is formed into an annular shape around the axis of the spring washer and the protrusion portion is provided on the open surface of the support portion (Figs. 2-5B) but lacks the deformable portion is connected to a radial inner end portion of the support portion (outer radial portion is deformable).  Yamaguchi discloses the inner portion of the spring washer deforming (Figs. 3-12B, 
Regarding claim 5, Lee in view of Yamaguchi discloses the protrusion portion is formed by bending a radial outer edge of the support portion (as the elements are transposed from inner to outer and vice versa).
Regarding claim 7, Lee lacks the spring washer is disposed between the valve attachment member and the valve body.  Yamaguchi discloses the spring washer 011 is disposed between the valve attachment member 013 and the valve body 012 (Fig. 12A and equivalence shown by 12B is between the valve attachment member 013 and the lock member 014 as in Lee).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the spring washer of Lee disposed between the valve attachment member and the valve body as disclosed by Yamaguchi as a matter of simple substitution as Yamaguchi teaches the equivalence of either located between the lock member and the attachment member and the valve body and the attachment member.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017) in view of Rodeffer US 2005/0151310.
Regarding claim 8 Lee lacks the support portion of the spring washer includes: a plurality of first support portions each including a first seat surface formed along a first .  
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayata JP 2013-253676.

Regarding claim 12, Hayata discloses the protrusion portion includes a surface formed to be continuous with the open surface of the support portion but lacks the surface of the protrusion portion contacts with the open surface of the support portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the protrusion portion contact the open surface of the support portion as a matter of simple substitution and/or to provide a stronger stop for protrusion part. 
Regarding claim 13, Hayata lacks specifically defining a dimension of the support portion is at least 20% larger than a dimension of the protrusion portion in a radial direction of the spring washer but is seen to be obvious from Figures 3A-3C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a dimension of the support portion is at least 20% 
Regarding claim 14, the protrusion portion is formed into an annular shape around the axis of the spring washer (Figs. 3A-3C).
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017) in view of Schoenherr et al. US 2012/0317975.
Regarding claim 15, Lee discloses a variable flow rate valve mechanism comprising: a valve 40; a stem 44 having a first end and a second end, the first end being coupled to the valve (Fig. 2) and the spring washer according to claim 10; but lacks a bearing that has a tubular shape and rotatably supports the stem; a link member coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing, wherein the spring washer is disposed between the end face of the bearing and the link member.  Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3); a bearing 40 that has a tubular shape and rotatably supports the stem; a link member 42 coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing (Fig. 3); and a spring washer 44, wherein the spring washer is disposed between the end face of the bearing and the link member Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bearing that has a tubular shape and rotatably supports the stem; a link member coupled to the second end of the stem, the second end of the stem 
Regarding claims 16 and 17, Lee discloses a variable flow rate valve mechanism comprising: a valve 40; a stem 44 having a first end and a second end, the first end being coupled to the valve (Fig. 2) and the spring washer according to claim 10; but lacks a link member having a base end portion and a tip portion, the base end potion being coupled to the second end of the stem; an operation rod coupled to the tip portion of the link member; wherein the spring washer is disposed adjacent the tip portion of the link member between the link member and the operation rod.  Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3), a link member 42 having a base end portion and a tip portion, the base end potion being coupled to the second end of the stem (Fig. 3); an operation rod 46 coupled to the tip portion of the link member; wherein the spring washer 52 is disposed adjacent the tip portion of the link member between the link member and the operation rod (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a link member having a base end portion and a tip portion, the base end potion being coupled to the second end of the stem; an operation rod coupled to the tip portion of the link member; wherein the spring washer is disposed adjacent the tip portion of the link member between the link member and the operation rod as disclosed by Schoenherr on the stem and valve of 
Regarding claims 18 and 19, Lee discloses a variable flow rate valve mechanism comprising: a valve 40; a stem 44 having a first end and a second end, the first end being coupled to the valve (Fig. 2) and the spring washer according to claim 10; but lacks a first link member having a base end portion and a tip portion, the base end portion being coupled to the second end of the stem; an operation rod having a base end portion and a tip portion, the tip portion of the operation rod being coupled to the tip portion of the first link member; a second link member coupled to the base end portion of the operation rod; wherein the spring washer is disposed adjacent the base end portion of the operation rod wherein the spring washer is disposed between the operation rod and the second link member.  Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3), a first link member 42 having a base end portion and a tip portion, the base end portion being coupled to the second end of the stem (Fig. 3); an operation rod 50 having a base end portion and a tip portion, the tip portion of the operation rod being coupled to the tip portion of the first link member (Fig. 3, top of 50); a second link member 46 coupled to the base end portion of the operation rod (Fig. 3, bottom of 50); wherein the spring washer 52 is disposed adjacent the base end portion of the operation rod and the second link member (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use first and second link members with an operation rod between as disclosed by Schoenherr on the stem .
	Claims 10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenherr et al. US 2012/0317975 in view of Lee et al. US 2019/0195270 (Foreign Application Priority Date is 12/21/2017).
Regarding claims 10 and 15, Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3); a bearing 40 that has a tubular shape and rotatably supports the stem; a link member 42 coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing (Fig. 3); and a spring washer 44, wherein the spring washer is disposed between the end face of the bearing and the link member Fig. 3) but lacks the spring washer according to claim 10.  Lee discloses the spring washer of claim 10 above, a support portion (Fig. 4A, top flat portion outside of 110) including a seat surface (upper surface) formed along a plane perpendicular to the axis of the spring washer and an open surface (lower surface above 112) provided opposite to the seat surface; a deformable portion 120 connected to the support portion and extending in an inclined manner with respect to the plane (Figs. 2-5B), the deformable portion including a contact surface (lower surface of 120) formed to be continuous with the open surface of the support portion and an opposite surface formed to be continuous with the seat surface of the support portion (upper surface of 120); and a protrusion portion 112 protruding from at least one of the open surface of the support portion and the opposite surface of the deformable portion, the protrusion portion being configured to limit a deformation of the deformable portion during actuation of the spring washer (112 is the 
Regarding claims 10, 16 and 17, Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3) a link member 42 having a base end portion and a tip portion, the base end potion being coupled to the second end of the stem (Fig. 3); an operation rod 46 coupled to the tip portion of the link member; wherein the spring washer 52 is disposed adjacent the tip portion of the link member between the link member and the operation rod (Fig. 3).  Lee discloses the spring washer of claim 10 above, a support portion (Fig. 4A, top flat portion outside of 110) including a seat surface (upper surface) formed along a plane perpendicular to the axis of the spring washer and an open surface (lower surface above 112) provided opposite to the seat surface; a deformable portion 120 connected to the support portion and extending in an inclined manner with respect to the plane (Figs. 2-5B), the deformable portion including a contact surface (lower surface of 120) formed to be continuous with the open surface of the support portion and an opposite surface formed to be continuous with the seat surface of the support portion (upper surface of 120); and a protrusion portion 112 protruding from at least one of the open surface of the support portion and the opposite surface of the deformable portion, the protrusion portion being configured to limit a deformation of the deformable portion during actuation of the spring washer (112 is the stopper part).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claims 10, 18 and 19, Schoenherr discloses a variable flow rate valve mechanism comprising: a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3); a first link member 42 having a base end portion and a tip portion, the base end portion being coupled to the second end of the stem (Fig. 3); an operation rod 50 having a base end portion and a tip portion, the tip portion of the operation rod being coupled to the tip portion of the first link member (Fig. 3, top of 50); and a second link member 46 coupled to the base end portion of the operation rod; wherein the spring washer 52 is disposed adjacent the base end portion of the operation rod and the spring washer is disposed between the operation rod and the second link member but lacks the spring washer according to claim 10.  Lee discloses the spring washer of claim 10 above, a support portion (Fig. 4A, top flat portion outside of 110) including a seat surface (upper surface) formed along a plane perpendicular to the axis of the spring washer and an open surface (lower surface above 112) provided opposite to the seat surface; a deformable portion 120 connected to the support portion and extending in an inclined manner with respect to the plane (Figs. 2-5B), the deformable portion including a contact surface (lower surface of 120) formed to be continuous with the open surface of the support portion and an opposite surface formed to be continuous with the seat surface of the support portion (upper surface of 120); and a protrusion portion 112 protruding from at least one of the open surface of the support portion and the opposite surface of the deformable portion, the .
	Claims 1-3, 6, 9-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenherr et al. US 2012/0317975 in view of Hayata JP 2013-253676.
Regarding claim 1, Schoenherr discloses a variable flow rate valve mechanism comprising: a valve including a valve body 16 and a valve shaft 16d protruding from the valve body; a lock member 24 fixed to the valve shaft; a valve attachment member 22 attached to the valve shaft between the valve body and the lock member to hold the valve together with the lock member; and a spring washer 30 formed into an annular shape around an axis of the spring washer and disposed adjacent to the valve attachment member; but lacks the spring washer includes: a support portion including a seat surface formed along a plane perpendicular to the axis of the spring washer and an open surface provided opposite to the seat surface; a deformable portion connected to the support portion and extending in an inclined manner with respect to the plane, the deformable portion including a contact surface formed to be continuous with the open surface of the support portion and an opposite surface formed to be continuous with the seat surface of the support portion; and a protrusion portion protruding from at least one of the open surface of the support portion and the opposite surface of the deformable 
Regarding claim 2, Schoenherr in view of Hayata discloses the support portion is formed into an annular shape around the axis of the spring washer; the deformable portion is connected to a radial outer end portion of the support portion; and the protrusion portion is provided on the open surface of the support portion (Hayata Fig. 3a-3c).
Regarding claim 3, Schoenherr in view of Hayata discloses the protrusion portion is formed by bending a radial inner edge of the support portion (seen as formed by bending).
Regarding claim 6, Schoenherr in view of Hayata discloses the spring washer is disposed between the valve attachment member and the lock member (Schoenherr Fig. 3).
Regarding claim 9 Schoenherr discloses turbocharger comprising the variable flow rate valve mechanism according to claim 1.
Regarding claim 15, Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3); a bearing 40 that has a tubular shape and rotatably supports the stem; a link member 42 coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing (Fig. 3); and a spring washer 44, wherein the spring washer is disposed between the end face of the bearing and the link member Fig. 3) but lacks the spring washer according to claim 10.  Hayata discloses the spring washer of claim 10 above, a spring washer (20a in Fig. 3a-3c) for a variable flow rate mechanism (intended use), the spring 
Regarding claims 16 and 17, Schoenherr discloses a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3) a link member 42 
Regarding claims 18 and 19, Schoenherr discloses a variable flow rate valve mechanism comprising: a valve 16; a stem 20 having a first end and a second end, the first end being coupled to the valve (Fig. 3); a first link member 42 having a base end portion and a tip portion, the base end portion being coupled to the second end of the stem (Fig. 3); an operation rod 50 having a base end portion and a tip portion, the tip portion of the operation rod being coupled to the tip portion of the first link member (Fig. 3, top of 50); and a second link member 46 coupled to the base end portion of the operation rod; wherein the spring washer 52 is disposed adjacent the base end portion of the operation rod and the spring washer is disposed between the operation rod and the second link member but lacks the spring washer according to claim 10.  Hayata discloses the spring washer of claim 10 above, a spring washer (20a in Fig. 3a-3c) for a variable flow rate mechanism (intended use), the spring washer formed into an annular shape around an axis of the spring washer (shown as annular in Fig. 3a), the spring washer comprising: a support portion (flat portion at top of 20, that presses against 15 as in Figs 4a and 4b, and area underneath along 21 or 21a to the thickness of this portion) including a seat surface (flat portion of top of 20 that presses against 15) formed along a plane perpendicular to the axis of the spring washer and an open surface (opposite to seat surface on the bottom) that is  provided opposite to the seat surface, a deformable portion (Fig. 3b inclined portion or Fig. 3c inclined portion that extends from support portion to 22) connected to the support portion and extending in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose similar spring washers.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921